DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 16 of U.S. Patent No. 11,070,025. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
11,070,025
Instant Application
17/331,715
1. A semiconductor radiation source comprising: at least one semiconductor chip that generates radiation; a controller with one or more switching elements configured for pulsed operation of the semiconductor chip; and at least one capacitor body, wherein the semiconductor chip directly electrically connects in a planar manner to the capacitor body, the controller electrically connects to a side of the semiconductor chip opposite the capacitor body, and the controller, the capacitor body and the semiconductor chip are stacked on top of each other so that the capacitor body is located between the controller and the semiconductor chip.
5. The semiconductor radiation source according to claim 1, wherein the semiconductor chip is a ridge waveguide laser, a ridge waveguide of the semiconductor chip is arranged on a side of the semiconductor chip facing away from the capacitor body.
1. A semiconductor radiation source comprising: at least one semiconductor chip that generates radiation; and at least one capacitor body, wherein the semiconductor chip and the capacitor body are stacked on top of each other, the semiconductor chip directly electrically connects in a planar manner to the capacitor body, the semiconductor chip is a ridge waveguide laser, and a ridge waveguide of the semiconductor chip is arranged on a side of the semiconductor chip facing away from the capacitor body.


Regarding claims 2-16, depending claims 2-16 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-16 are in the limitations of claims 1- 16 of U.S. Patent No. 11,070,025. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828